Citation Nr: 0603239	
Decision Date: 02/06/06    Archive Date: 02/15/06	

DOCKET NO.  03-25 306A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for residuals of a left 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefits sought on 
appeal.  The veteran, who had active service from 
January 1967 to January 1969, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.

The issue of entitlement to service connection for Meniere's 
syndrome will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Migraine headaches were not manifested during service, 
and the veteran is not currently shown to have a migraine 
headache disorder.

3.  The veteran is not currently shown to have residuals of 
the left eye injury he sustained during service.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005). 

2.  Residuals of a left eye injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005). 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of letters from the RO to the veteran 
dated in June 2002 and June 2003.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  This would appear to satisfy the notification 
requirements of the VCAA.  The Board also notes that the 
veteran and his representative have not argued that any 
possible error or deficiency in the VCAA notice has 
prejudiced him in the adjudication of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The veteran's 
service medical records have been obtained, as well as 
private and VA medical records identified by the veteran.  
While the Board acknowledges that the veteran has not been 
afforded a VA examination in connection with his claims, the 
Board is of the opinion that such an examination is 
unnecessary in this case.  

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptom may be associated with an established 
event, injury or disease in service or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  

With respect to the veteran's claim for service connection 
for migraine headaches, there is absolutely no evidence 
beyond the veteran's own contentions that he had headaches 
during service, nor is there any competent medical evidence 
that he currently has migraine headaches.  As for the claim 
for service connection for residuals of a left eye injury, 
while service medical records do show that the veteran 
sustained a corneal abrasion, there is absolutely no evidence 
beyond the veteran's own contentions that he has any residual 
disability attributable to that service injury.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the appellant under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
veteran's military service.  In the absence of such evidence, 
a current examination could do no more than speculate that a 
currently diagnosed disorder was related to service.  Under 
these circumstances, the Board believes that a VA examination 
is unnecessary.

Lastly, the veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide these claims.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of these claims has 
been obtained, and that the case is ready for appellate 
review.

The Merits of the Claims

The veteran essentially contends that he has migraine 
headaches that are related to service and that that he has 
residuals of a left eye injury he sustained during service. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   Generally, to 
prove service connection, the record must contain: (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

With respect to the veteran's claim for service connection 
for migraine headaches, the veteran's service medical records 
contain no evidence of complaints, treatment, or diagnosis of 
any headache disorder during service.  At the time of a 
physical examination performed in January 1969, in connection 
with the veteran's separation from service, he specifically 
indicated on the Report of Medical History portion of that 
examination that he did not experience frequent or severe 
headaches.  Similarly, medical records dated following 
separation from service contain no evidence that the veteran 
currently has a headache disorder.  The Board observes that 
when the veteran was hospitalized at a VA medical facility in 
July 1972 for treatment of viral bronchitis, there were no 
complaints of headaches, and that at the time of VA general 
medical and neuropsychiatric examinations performed in March 
and May 1983, respectively, the veteran reported no 
complaints of headaches and no headache disorder was 
diagnosed following either examination.  A review of other 
private and VA medical records also contain no evidence of 
complaints, treatment, or diagnosis of migraine headaches.

A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board's review of the evidence of record 
discloses no evidence that the veteran currently ahs a 
migraine headache disorder.  Therefore, service connection 
for a migraine headache disorder is not warranted.  

Turning to the veteran's claim for service connection for a 
left eye disorder, the veteran's service medical records show 
that in October 1968, he was struck in his left eye and 
sustained what was thought to be a questionable corneal 
abrasion of the left eye.  The veteran was prescribed 
medication and was instructed to return the following day.  
An entry the following day indicated that the veteran was to 
continue with the prescription prescribed the previous day 
and to return the following day.  The veteran's service 
medical records contain no further reference to complaints, 
treatment or diagnosis pertaining to the left eye, and a 
report of a January 1969 physical examination performed in 
connection with he separation from service disclosed the 
veteran's uncorrected distant and near vision were 20/20 
bilaterally.  In addition, on the Report of Medical History 
portion of the examination, the veteran denied having eye 
trouble.  Consequently, the veteran's service medical records 
failed to document that the veteran had any chronic left eye 
disorder during service, and more specifically, the veteran's 
service medical records do not document that the veteran had 
any residuals of the left eye injury he sustained during 
service.  

Furthermore, private and VA medical records dated following 
separation from service contain no evidence that the veteran 
has any residuals of the left eye injury he sustained during 
service.  A March 1983 VA general medical examination 
disclosed the veteran had no complaints referable to his left 
eye, and no defects or abnormalities were noted on 
examination of the eyes, and no left eye diagnosis was 
recorded following the examination.  

The earliest indication of any symptomatology associated with 
the veteran's eyes is contained in a December 2003 statement 
from a private physician, which indicates the veteran was 
seen for an optometric consultation in December 1999, after 
experiencing a foreign body sensation of one day's duration.  
Corrected visual acuity was noted to be 20/20, bilaterally.  
The impressions following the examination were of a receding 
subconjunctival hemorrhage, mild macular RPE [retinal pigment 
epithelium] changes bilaterally and early cortical changes.  
However, none of these diagnoses were in any way shown to be 
related to the suspected corneal abrasion the veteran 
sustained during service.  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of the June 2002 and June 2003 letters 
from the RO to him, but he has failed to do so.  A claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised in the 
June 2002 and June 2003 letters of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that he has current disorders that are 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of competent medical evidence that 
demonstrates that the veteran currently has a left eye 
disability that is causally or etiologically related to the 
left eye injury he sustained in service, service connection 
cannot be established.  Accordingly, service connection for 
residuals of a left eye injury is not warranted 


ORDER

Service connection for migraine headaches is denied.  

Service connection for residuals of a left eye injury is 
denied.



REMAND

A preliminary review of the record with respect to the 
veteran's claim for service connection for Meniere's disease 
discloses a need for further development prior to final 
appellate review.  More specifically, there are relevant 
private medical records that have not been obtained, and as 
will be explained below, the Board is of the opinion that the 
veteran should be afforded an additional VA examination to 
answer the medical questions presented in connection with 
this claim.

The record reflects that a July 1983 rating decision granted 
service connection for left tinnitus with dysequilibrium and 
assigned a 10 percent evaluation.  Subsequently, an 
October 1997 statement from A. Saul Greenburg, M.D., related 
that the veteran was hospitalized at Kings Highway Hospital 
with severe vertigo, and that a diagnosis of Meniere's 
disease was made.  An additional statement from Dr. Greenberg 
specified that the veteran was hospitalized between October 
29 and November 1, 1997.  However records of this 
hospitalization are not associated with the claims file.  



With respect to these private medical records, it was 
indicated in the October 1997 statement that the veteran had 
been hospitalized at Kings Highway Hospital, and information 
available at the BVA indicates that Kings Highway Hospital 
Center is now part of the Beth Israel Medical Center--Kings 
Highway Division, located at 3201 Kings Highway, Brooklyn, 
New York, 11234.

The veteran was subsequently seen by the VA in December 1997 
with complaints of dysequilibrium, that was noted to be 
possibly Meniere's disease.  It was noted that the veteran 
had been prescribed medication for Meniere's disease by his 
private physician, and following the examination, the 
diagnostic impression was Meniere's disease.  The veteran was 
afforded a VA examination in July 2002, following which the 
pertinent diagnosis was dizziness that had apparently 
resolved.  It was noted that the last episode was in 1997, 
and from the description of the veteran's symptomatology, as 
well as the clinical course, it was inconsistent with 
Meniere's disease and the examiner doubted that that was a 
true diagnosis.  

However, the Board finds it significant that records of the 
October 1997 hospitalization, which apparently rendered the 
first diagnosis of Meniere's disease, were not associated 
with the claims file for review by the examiner who performed 
the July 2002 examination.  The Board also observes that the 
July 2002 VA examination report did not address whether the 
veteran's complaints of dizziness and/or the diagnosis of 
Meniere's disease, if substantiated, were in any way related 
to the service-connected tinnitus with dysequilibrium.  
Therefore, the Board believes that the RO should make an 
attempt to obtain records of the October 1997 hospitalization 
and afford the veteran an additional VA examination when 
those records were obtained.  

For the reasons stated above, this case is being returned to 
the RO, via the Appeals Management Center in Washington, 
D.C., and the veteran will be notified when further action on 
his part is necessary.  



Accordingly, this case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file records pertaining to a 
hospitalization of the veteran between 
September 29, 1997 to October 1, 1997, at 
the Kings Highway Hospital Center, now 
the Beth Israel Medical Center--Kings 
Highway Division, 3201 Kings Highway, 
Brooklyn, New York, 11234.  

2.  The veteran should be afforded an 
examination by an appropriate physician 
to ascertain the nature and etiology of 
any dizziness/vertigo/Meniere's syndrome 
that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
records of the veteran's hospitalization 
for treatment of Meniere's disease in 
1997, and following the examination and 
review, offer comments and an opinion as 
to whether the veteran currently has 
Meniere's disease and/or any other 
disorder manifested by dizziness or 
vertigo.  If such a disorder is present, 
the examiner should comment and offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
service or to the veteran's 
service-connected left ear tinnitus with 
dysequilibrium.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims folder, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


